DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	This office action has been issued in response to the amendment filed on February 25, 2021. 
	Claims 1- 20 are pending. 
	Applicant’s arguments have been carefully and respectfully considered. Rejections have been maintained where arguments were not persuasive. Also, new rejections based on the amended claims have been set forth. Accordingly, claims 1-20 are rejected, and this action is made FINAL, as necessitated by amendment. 

Response to Arguments
Applicant’s arguments with respect to the newly added limitations to independent claims 1, 15 and 18 have been considered but are moot because the new ground of rejection, made in view of Miller et al. (2015/0227127), does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation: “receiving power from the battery”, in Line 27.
Claim 15 recites the limitation: “a permanent battery”, in Line 7.
Claim 15 recites the limitation: “a replaceable battery”, in Line 11.
It is unclear which battery, the permanent or the replaceable, is supplying the power in the limitation of Line 27.
For the purpose of examination the limitation is interpreted as reciting: receiving power from the replaceable battery.

Claim 18 recites the limitation "the external battery" in Lines 32-33.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation “replaceable battery” in Line 8.
For the purpose of examination the limitation is interpreted as reciting: the replaceable battery.

16 recites the limitation "the first recessed portion" in Lines 5-6.  There is insufficient antecedent basis for this limitation in the claim.
For the purpose of examination the limitation is interpreted as reciting: a first recessed portion.

Claim 16 recites the limitation "the second recessed portion" in Lines 6-7.  There is insufficient antecedent basis for this limitation in the claim.
For the purpose of examination the limitation is interpreted as reciting: a second recessed portion.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 9, 11, 15 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Mifsud (2017/0141597) and Miller et al. (2015/0227127).
Claim 1: Mifsud teaches a mobile powered workstation (1) (Fig.1) comprising: at least one power outlet (4) configured to provide power to at least one electronic device (electronic equipment) (Par.20-21); a riser (6) coupled to a head unit assembly (Par.21); a base coupled to the riser (6) (Par.20) (Fig.1); a power system (20) (Par.27) (Fig.5); and a battery assembly including a battery connection housing (5) having a plurality of power connectors (13) configured to electrically couple to a corresponding plurality of power connectors (15) of a replaceable battery (3) (Par.24).
Mifsud does not explicitly teach the power system including: a permanent battery; and wherein at least one of the permanent battery and the replaceable battery are configured to supply power to the power system and the power system is configured to supply power to the at least one power outlet by simultaneously receiving power from each of the permanent battery and the replaceable battery.  
Miller teaches a mobile powered workstation (100) (Fig.1) comprising: a power system including: a permanent battery (integrated/internal battery) (Par.187); and wherein at least one of the permanent battery (integrated/internal battery) and a replaceable battery (external battery) are configured to supply power to the power system  (Par.186-187) and the power system is configured to supply power to at least one electronic device (electrical system) by simultaneously receiving power from each of the permanent battery (integrated/internal battery) and the replaceable battery (external battery) (Par.188).  

Claim 9: Mifsud and Coonan teach the limitations of claim 1 as disclosed above. Mifsud does not explicitly teach the power system is configured to operate in at least a first power mode and a second power mode, wherein: in the first power mode, the power system is configured to receive power from the replaceable battery; and in the second power mode, the power system is configured to receive power simultaneously from each of the permanent battery and the replaceable battery.
Miller teaches a power system configured to operate in at least a first power mode and a second power mode, wherein: in the first power mode, the power system is configured to receive power from a replaceable battery (external battery) (Par.188); and in the second power mode, the power system is configured to receive power simultaneously from each of a permanent battery (internal battery) and the replaceable battery (external battery) (Par.188).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Miller in the device of Mifsud to have had supplied power from a plurality of batteries based on the voltage levels of each battery (Par.188) thereby the workstation remains operational even when one of the batteries is below a power threshold.
Claim 11: Mifsud and Coonan teach the limitations of claim 1 as disclosed above. Mifsud does not explicitly teach the power system is user-configurable to change 
Miller teaches a power system user-configurable to change between a first power mode and a second power mode (Par.194, A user selects the voltages of the workstation systems.), wherein: in the first power mode, the power system is configured to receive power from a replaceable battery (external battery) (Par.188); and in the second power mode, the power system is configured to receive power simultaneously from each of the permanent battery (internal battery) and the replaceable battery (external battery) (Par.188, The power modes are switched based on the voltage levels of the batteries.).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Miller in the device of Mifsud to have had supplied power from a plurality of batteries based on the voltage levels of each battery (Par.188) thereby the workstation remains operational even when one of the batteries is below a power threshold.
Claims 15 and 17: Mifsud teaches a mobile powered workstation (1) (Fig.1) comprising: at least one power outlet (4) configured to provide power to at least one electronic device (electronic equipment) (Par.20-21); a riser (6) coupled to a head unit assembly (Par.21); a base coupled to the riser (6) (Par.20) (Fig.1); and a power system (20) (Par.27) (Fig.5) including a battery assembly including a battery connection housing (5) having a plurality of power connectors (13) configured to electrically couple 
Mifsud does not explicitly teach the power system including: a permanent battery; and the power system is configured to operate in at least a first power mode and a second power mode, wherein: in the first power mode, the power system is configured to receiving power from the replaceable battery; and in the second power mode, the power system is configured to supply power to the at least one power outlet by simultaneously receiving power from each of the permanent battery and the replaceable battery; the power system is user-configurable to change between the first power mode and the second power mode.
Miller teaches a mobile powered workstation (100) (Fig.1) comprising: a power system including: a permanent battery (integrated/internal battery) (Par.187); and the power system configured to operate in at least a first power mode and a second power mode, wherein: in the first power mode, the power system is configured to supply power to at least one electronic device by receiving power from a replaceable battery (external battery) (Par.188); and in the second power mode, the power system is configured to supply power to the at least one electronic device by receiving power simultaneously from each of the permanent battery (internal battery) and the replaceable battery (external battery) (Par.188); the power system is user-configurable to change between the first power mode and the second power mode (Par.194, A user selects the voltages of the workstation systems.).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Miller in the device of Mifsud to have 
Claims 18-19: Mifsud teaches a mobile powered workstation (1) (Fig.1) comprising: at least one power outlet (4) configured to provide power to at least one electronic device (electronic equipment) (Par.20-21); a riser (6) coupled to a head unit assembly (Par.21); a base coupled to the riser (6) (Par.20) (Fig.1); and a power system (20) including a replaceable battery (3) (Par.27) (Fig.5); a battery assembly coupled to the riser (6) (Fig.1), the battery assembly including a battery connection housing (5) having a plurality of power connectors (13) configured to electrically couple to a corresponding plurality of power connectors (15) of a replaceable battery (3) (Par.24); wherein the replaceable battery (3) is configured to supply power to the power system (20) (Fig.5). 
Mifsud does not explicitly teach the power system including: a permanent battery; and the power system is configured to operate in at least a first power mode and a second power mode, wherein: in the first power mode, the power system is configured to receive power from the replaceable battery; and in the second power mode, the power system is configured to receive power simultaneously from each of the permanent battery and the replaceable battery; the power system is user-configurable to change between the first power mode and the second power mode; the power system is configured to operate in a third power mode, wherein in the third power mode, the power system receives power from the permanent battery.

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Miller in the device of Mifsud to have had supplied power from a plurality of batteries based on the voltage levels of each battery (Par.188) thereby the workstation remains operational even when one of the batteries is below a power threshold.

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Mifsud (2017/0141597) and Miller et al. (2015/0227127) as applied to claim 1 above, and further in view of Griffin, JR. (2010/0231165).
Claims 2-3: Mifsud and Miller teach the limitations of claim 1 as disclosed above. Mifsud teaches the battery connection housing (5) comprising at least one of a first 
Mifsud does not explicitly teach at least one magnet positioned in at least one of a first raised portion of a battery connection housing and a second raised portion of the battery connection housing, the at least one magnet configured to engage with a corresponding magnet or ferromagnetic material in at least one of a first recessed portion of the replaceable battery or a second recessed portion of the replaceable battery; at least one ferromagnetic material positioned in the battery connection housing, the at least one ferromagnetic material configured to engage with a corresponding magnet positioned in the replaceable battery.  
Griffin, JR. teaches at least one magnet (90) positioned in a battery connection housing (60) (Fig.5), the at least one magnet (90) configured to engage with a corresponding magnet or ferromagnetic material (88) in a replaceable battery (62) (Par.25); at least one ferromagnetic material (90) positioned in a battery connection housing (60), the at least one ferromagnetic material (90) configured to engage with a corresponding magnet (88) in a replaceable battery (62) (Par.25).  
The particular placement of the magnet or ferromagnetic material in the battery connection housing and the replaceable battery would be an obvious matter of design choice that would not have modified the operation of the device.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had a magnet or ferromagnetic material in at least one of the .

Claims 4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Mifsud (2017/0141597) and Miller et al. (2015/0227127) as applied to claim 1 above, and further in view of Coonan et al. (2009/0261656).
Claim 4: Mifsud and Miller teach the limitations of claim 1 as disclosed above. Mifsud does not explicitly teach a display in communication with the power system, wherein the display is configured to provide battery data to a user.  
Coonan teaches a mobile powered workstation (12a) (Fig.1) comprising: a display (59) in communication with a power system (28), wherein the display (59) is configured to provide battery data (charge state) to a user (Par.57).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Coonan in the system of Mifsud to have had informed a user when a battery requires replacement and the time remaining before the workstation shuts down due to lack of battery power (Par.76).
Claim 8: Mifsud and Miller teach the limitations of claim 1 as disclosed above. The combination of Mifsud and Miller do not explicitly teach the permanent battery is coupled to the base.

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Coonan in the combination to have had the battery in an easily accessible location (Par.44) without obstructing other components of the workstation.

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Mifsud (2017/0141597) and Miller et al. (2015/0227127) as applied to claim 1 above, and further in view of Manion et al. (2016/0293912).
Claims 5-7: Mifsud and Miller teach the limitations of claim 1 as disclosed above. Mifsud does not explicitly teach the replaceable battery, wherein the replaceable battery includes: a button; and at least one push pin mechanically coupled to the button, wherein, when depressed, the button is configured to extend the at least one push pin away from the replaceable battery; the at least one push pin is spring loaded and biased toward an interior of the replaceable battery; the replaceable battery further includes a handle, and wherein the button is coupled to a portion of the handle.  
Manion teaches a replaceable battery (100) (Fig.4), wherein the replaceable battery (100) includes: a button (192) (Par.25); and at least one push pin (240) mechanically coupled to the button (192), wherein, when depressed, the button (192) is configured to extend the at least one push pin away (240) from the replaceable battery (100) (Par.28) (Fig.7); the at least one push pin (240) is spring loaded and biased toward an interior of the replaceable battery (100) (Par.27) (Fig.6); the replaceable 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Manion in the system of Mifsud to have had inhibited the battery from being removed (Par.24) until a user depresses a button to withdraw the battery from the housing (Par.28).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Mifsud (2017/0141597) and Miller et al. (2015/0227127) as applied to claim 9 above, and further in view of Waid (2018/0131054).
Claim 10: Mifsud and Miller teach the limitations of claim 9 as disclosed above. Mifsud does not explicitly teach a controller configured to operate the power system to change between the first power mode and the second power mode.
Miller teaches a controller (power management module) configured to operate the power system to change between the first power mode and the second power mode (Par.188-189).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Miller in the device of Mifsud to have had managed the power provided by a plurality of batteries based on the batteries power level (Par.188).
Furthermore, Mifsud does not explicitly teach a wireless communication circuit coupled to the controller and configured to communicate battery data with a network device connected to a network.  

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Waid in the system of Mifsud to have had communicated with another device in order to coordinate energy transfer (Par.135) utilizing well known wireless communication networks (Par.134).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Mifsud (2017/0141597) and Miller et al. (2015/0227127) as applied to claim 9 above, and further in view of Arceta et al. (2004/0262867).
Claim 12: Mifsud and Miller teach the limitations of claim 1 as disclosed above. Mifsud does not explicitly teach the riser is a telescoping riser.  
Arceta teaches a mobile workstation (500) comprising a telescoping riser (320) (Par.69) (Fig.12).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Arceta in the system of Mifsud to have had allowed a user to adjust the position of the workstation platform to a comfortable position, regardless of whether the user is sitting or standing (Par.69).

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Mifsud (2017/0141597) and Miller et al. (2015/0227127) as applied to claim 1 above, and further in view of Rossini (2008/0251661).
Claims 13-14: Mifsud and Miller teach the limitations of claim 1 as disclosed above. The combination of Mifsud and Coonan does not explicitly teach the riser is a stationary riser; the stationary riser includes a counterbalance mechanism having an energy storage member.  
Rossini teaches a mobile powered workstation (10) (Fig.1) comprising: a stationary riser including a counterbalance mechanism (55 and 60) having an energy storage member (battery) (Par.19) (Fig.2A-2B).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Rossini in the combination of Mifsud and Coonan to have had counterbalanced the weight carried by the cart upper section (Par.19) thereby preventing the workstation from tipping over and reducing risk of injury to a user or damage to equipment in the workstation.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Mifsud (2017/0141597) and Miller et al. (2015/0227127) as applied to claim 15 above, and further in view of Fischer et al. (2016/0221671) and Manion et al. (2016/0293912).
Claim 16: Mifsud and Miller teach the limitations of claim 15 as disclosed above. 
Mifsud teaches the replaceable battery (3) comprising at least one of a first recessed portion or a second recessed portion (Par.22, Where the raised portions (7 and 9) of the battery connection housing (5) are secured.) (Fig.3).

Fisher teaches a rechargeable battery (14) includes at least one first ferromagnetic material (15, metal plate) and at least one second ferromagnetic material (15, metal plate) (Par.59) (Fig.21).  
The particular placement of the at least one ferromagnetic material and the at least one second ferromagnetic material in the battery pack would be an obvious matter of design choice that would not have modified the operation of the device.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had at least one first ferromagnetic material positioned in the first recessed portion and at least one second ferromagnetic material positioned in the second recessed portion of the replaceable battery in the system of Mifsud to have had securely held the battery pack by magnetic force during normal use (Par.60) as taught in Fisher thereby preventing unwanted disengagement of the battery pack.
Furthermore, Mifsud does not explicitly teach the replaceable battery includes a button; at least one push pin mechanically coupled to the button.
Manion teaches a replaceable battery (100) (Fig.4), wherein the replaceable battery (100) includes: a button (192) (Par.25); and at least one push pin (240) mechanically coupled to the button (192)(Par.28) (Fig.7).  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Manion in the system of Mifsud to have .

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Mifsud (2017/0141597) and Miller et al. (2015/0227127) as applied to claim 18 above, and further in view of Waid (2018/0131054).
Claim 20: Mifsud and Miller teach the limitations of claim 18 as disclosed above. Mifsud does not explicitly teach a wireless communication circuit coupled to the controller and configured to communicate battery data with a network device connected to a network.  
Waid teaches a mobile powered workstation (medical cart) (Par.136) (Fig.10) comprising: a wireless communication circuit (1040) coupled to a controller (1030) and configured to communicate battery data (Par.99) with a network device connected to a network (Par.134).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Waid in the system of Mifsud to have had communicated with another device in order to coordinate energy transfer (Par.135) utilizing well known wireless communication networks (Par.134) without the need of physical contacts.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHALI ALEJANDRA TORRES RUIZ whose telephone number is (571)270-1262.  The examiner can normally be reached on M-F 10:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on 5712725056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JOHALI A TORRES RUIZ/Examiner, Art Unit 2859                                                                                                                                                                                                        
/RICHARD ISLA/Supervisory Patent Examiner, Art Unit 2859